Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered December 21, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The record on appeal supports the trial court’s determination that the disciplinary records of the undercover officer in this buy and bust case contained nothing that was “relevant and material” to defendant’s case, and therefore we decline to review those records (Civil Rights Law § 50-a [3]). Furthermore, defendant received a full opportunity to impeach the officer as to all matters affecting her credibility, and his Confrontation Clause claim is without merit (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]). Concur—Tom, J.P., Mazzarelli, Friedman, Sullivan and Nardelli, JJ.